Case 2:20-cv-04272-PA-GJS Document 12 Filed 06/02/20 Page 1 of 1 Page ID #:105

 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   RICHARD ALLEN WILLIAMS, et al.,               CV 20-4272 PA (GJSx)

12                 Plaintiff,                      JUDGMENT
13          v.
14   ZHEJIANG HUAHAI
     PHARMACEUTICAL CO., LTD., et al.,
15
                   Defendants.
16
17
18         Pursuant to the Court’s June 2, 2020 Order dismissing this action for lack of
19   prosecution and for failure to comply with a Court order,
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22         IT IS SO ORDERED.
23
24   DATED: June 2, 2020                              _________________________________
                                                                 Percy Anderson
25                                                      UNITED STATES DISTRICT JUDGE
26
27
28
